

115 HR 5840 IH: To state the policy of the United States with respect to the extended nuclear deterrence posture of the United States in support of NATO and to direct the Secretary of Defense to provide Congress a briefing on such posture.
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5840IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Bilirakis (for himself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo state the policy of the United States with respect to the extended nuclear deterrence posture of
			 the United States in support of NATO and to direct the Secretary of
			 Defense to provide Congress a briefing on such posture.
	
		1.Extended nuclear deterrence posture in support of NATO
 (a)Statement of policyIt is the policy of the United States to— (1)maintain a modernized nuclear capability that provides for effective deterrence against peer, near-peer, and regional adversaries, consistent with the national security interests of the United States;
 (2)extend the nuclear deterrent of the United States to deter aggression against close allies of the United States, including members of the North Atlantic Treaty Organization (NATO); and
 (3)ensure the highest levels of reliability, credibility, safety, and security for all nuclear weapons of the United States, including those forward-deployed in support of NATO.
 (b)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other congressional defense committee (as defined in section 101(a)(16) of title 10, United States Code) upon request, a briefing regarding the current status of, and future plans for, the extended nuclear deterrence posture of the United States in support of NATO.
			